Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
The after final amendment was filed with a request for consideration under the AFCP 2.0 Pilot Program.  The amendment was considered under this program, however, all rejections were not overcome as discussed on the attached Interview Summary Form and at paragraph 5 below.

Terminal Disclaimer
The terminal disclaimer filed on April 26, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 17/007,018 or 17/495,362 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Continuation of BOX 3 of PTOL-303: the proposed amendments would raise new issues that would require further consideration and/or search, as new 35 USC 112 issues would be raised by claim 19, due to the proposed cancelation of claim 4, since claim 19 would now depend from a canceled claim.

Continuation of BOX 12 of PTOL-303:  The request for consideration has been considered, but does NOT place the application in conditions for allowance because:
(A) as to the 35 USC 112 rejection, this not overcome by the amendment of April 26, 2022 clarifying the claim language, since the amendment is not entered.
(B) as to the provisional obvious double patenting rejection using 17/007,018 and 17/495,362, this has been overcome by the filing of the acceptable terminal disclaimers as to these applications as noted above.
(C) as to the 35 USC 103 rejections, the argument has been considered with regard to the claims filed January 18, 2022, since the proposed amendment has not been entered as discussed for BOX 3 above. Applicant argues that the case law as to dropping  a part and mechanical components are not applicable to the method and removing  the voltage of Sato would make the method of Sato inoperable, and it would not have been obvious to modify the electroplating method of Sato based on the teachings of Kato, ‘126 and Ingham, with Sato and the claimed method in different technical fields, and removing the electrical current of Sato would not result in the claimed or operable method without further modification of the plating solution, which would give a different method and not be an obvious modification, and applying the voltage would be an essential feature of Sato, and would teach away from  a non-voltage application and would not have a reasonable expectation of success, and the other references do not provide the motivation to modify Sato, where the other references give no reason for modification, and Kato and ‘126 do not suggestion NAFION and Ingham deposits material on NAFION. Furthermore, it is argued that the electroless gold plating solution gives advantages not recognized by the prior art documents.
The Examiner has reviewed these arguments, however, the rejections are maintained. While Sato describes an electroplating apparatus and method, it specifically describes a plating apparatus (note claim 1), that would have a power supply portion that would be able to apply a voltage for the electroplating.  However, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  The Examiner has discussed how the use of such a described apparatus of Sato (even with a power supply station) would be suggested (with not applying the voltage) be used for a further substitution plating process from the suggestion of the additional references.  Thus, while Sato teaches a method of electroplating, it also teaches an apparatus, which would be usable for other liquid application processes (where the Examiner has discussed in the combination of references why it would be indicated that the apparatus of Sato would be predictably expected to be acceptably used for other methods, including the substitution plating using an electroless substitution plating composition).   Furthermore, as discussed in MPEP 2144.04(II)(A), it is well known that omission of an element and its function is obvious if the function of the element is not desired. Note, for example,  In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient). This would again suggest that an element (such as the power supply/voltage) can be eliminated and eliminate the voltage function on the apparatus if this is not desired.  While applicant has argued that this would not apply to  methods, note, also from MPEP 2144.04(II)(A)
Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.).    
This refers to a method claim as also allowing omissions. Furthermore, the motivation to make the change and expectation of success comes from the additional references.  Sato discusses electroplating, but the desire of the process is to plate metal film on a metal substrate, where it generally describes application of metal on metal substrates, so one of ordinary skill in the art would consider methods of plating metal on metal substrates relevant, and here Kato indicates how when plating, both electroless and electroplating methods are considered as ways to plate (note 0004, for example, describing a gold plating using either electroplating, autocatalytic or displacement plating, and going on to discuss features to be considered for plating of different types at 0005-0016).   Thus, both electroplating and electroless plating methods can be considered relevant to one of ordinary skill in the art as to applying metal films and in the technical field of plating.  Furthermore, as to the motivation to make the change to use the substitution plating using the apparatus, Kato describes the problems of electroplating gold, and instead suggests using a solution to give reducing and substitution plating over a metal surface (as discussed in the outstanding rejection).  Thus, the suggestion to modify is given by Kato to provide a more uniform plating than with electroplating. Furthermore, ‘126 would indicate the expectation as to how electroless plating can also be using an impregnated member (as with Sato) with benefits of allowing plating on specific areas and Ingham indicates how NAFION would also be expected to be impregnated with electroless plating solutions, that would further suggest that the apparatus of Sato would be expected to be usable for the electroless plating desired by Kato with the described plating solution.  Note that as well, as to replacement of electroplating with electroless/substitution plating, exemplary rationales as discussed in MPEP 2143 can be considered as applying, such as (D) (Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;) or even (F) (Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art) and still give the plating on a surface as is desired by Sato, even without using voltage.  As to Sato teaching away from a process without electrical current, again, it would be understood that the apparatus can be used in different processes, so the new method can come from the suggestion of uses provided for the apparatus.   While Ingham deposits material in the NAFION, it does not describe the contact with the substrate of Sato allowing the substitution plating/electroless plating of Kato to actually plate the substrate rather than the NAFION, where ‘126 shows how the contact of a substrate with a material impregnated with electroless plating solutions allows plating of the substrate in contact. Thus, it is the combination of all references that indicates the expectation that plating solution as in Kato can be used in the apparatus of Sato in a substitution electroless plating with an expectation of providing a desirable plating.  The Examiner notes further that the primary reference to Sato indicates the use of NAFION in the apparatus to be used which provides all the claimed membrane requirements.   As  to the use of an electroless gold plating solution (noting claims 7, 19), this is suggested from Kato as discussed for claim 1.  Sato generally teaches plating metal on a metal substrate, and Kato would indicate gold as a specific metal desired to be applied which would therefore use an electroless gold plating solution.  As to the benefits of using gold with the membrane, the primary reference to Sato would already suggest this membrane, and Kato would suggest the solution would give a uniform coating and the desire to plate gold, so the same results would be expected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718